Citation Nr: 0104955	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increase in a 40 percent rating for a low 
back disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to September 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1999 RO decision that denied an 
increase in a 40 percent rating for a service-connected low 
back disability (low back syndrome with degenerative joint 
disease and spondylolisthesis at L5-S1).


FINDING OF FACT

The veteran's low back syndrome with degenerative joint 
disease and spondylolisthesis at L5-S1 is currently 
productive of no more than severe limitation of motion and 
lumbosacral strain; he does not have pronounced 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 
5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from 1954 to 1956 and 
injured his low back in 1954.  He was discharged from service 
for a congenital deformity of the low back, which was held to 
have pre-existed service.  The RO denied service connection 
for the low back condition in December 1957, but in May 1996 
the Board found new and material evidence to reopen the claim 
and allowed service connection for spondylolisthesis at L5-
S1.

A VA examination in July 1996 noted that the veteran had 
developed peripheral vascular disease in 1995.  He said he 
could only walk 100-200 feet and had to stop.  He complained 
of nocturnal leg cramps, "big knots" swelling up in his 
legs, an inability to negotiate stairs, and right hip pain.  
The diagnoses included low back syndrome with degenerative 
joint disease and spondylolisthesis, insulin dependent 
diabetes mellitus under fair control, peripheral vascular 
disease, arteriosclerotic heart disease, and chronic 
obstructive pulmonary disease.  X-rays showed narrowing in 
the area of L5-S1, changes compatible with early or minimal 
spondylolisthesis, and degenerative joint disease.

In September 1996, the RO promulgated the Board's decision to 
grant service connection for a low back disability, and the 
RO assigned a 20 percent rating for the condition.  

In April 1997 the Board assigned a higher rating of 40 
percent for the low back disability.

VA and private outpatient treatment records in 1997 show the 
veteran was scheduled to get a 3/4 inch shoe lift for a leg 
length discrepancy.  Records note lower back stiffness and 
arthritic stiffness in the knees.  The assessments included 
hypertension, diabetes, coronary artery disease, 
osteoarthritis, and hyperlipemia.

On a September 1998 VA examination of the spine, it was noted 
that the veteran took Motrin for low back pain and used a 
cane on an as needed basis.  He wore an elevated right heel 
on his shoe.  There were no muscle contractures or spasms of 
the lumbar spine.  There was no postural deformity, areas of 
paresthesia, or sciatica.  Range of motion of lumbar spine 
was forward flexion to 80 degrees, extension to 25 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 30 
degrees bilaterally.  He complained of back discomfort with 
straight leg raising.  Following X-rays, the diagnoses were 
lumbarization of S1 with spondylolisthesis, less than grade I 
spondylosisthesis of L6, S1, and S2, and osteophyte formation 
on lumbar vertebrae L4 and L5.  The examiner added that the 
veteran's back condition had not worsened in the past 2 
years, that it did not appear that any hip pathology was 
secondary to his back condition, and that ambulation without 
shoes was normal.  

In May 1999 the veteran claimed an increased rating for his 
low back condition.  He submitted a March 1999 VA bone scan 
which noted widespread moderate degenerative joint disease-
like changes in numerous joints of his body (other than the 
low back).

On a July 1999 VA examination of the spine, the veteran 
reported that he had constant low back pain and that any 
walking caused exquisite pain.  He reported that he used a 
cane for ambulation.  Examination noted he had painful spine 
motion.  Range of motion of lumbar spine was forward flexion 
to 60 degrees and extension to 25 degrees.  He was unsteady 
on his feet.  There were no muscle spasms, weakness, or 
tenderness in the back.  There was no fixed abnormality or 
pelvic tilt.  Neurological examination was within normal 
limits.  X-rays of the lumbosacral spine showed degenerative 
joint disease and minimal spondylolisthesis.  The impression 
was degenerative joint disease of the lumbosacral spine.  

In his December 1999 substantive appeal, the veteran stated 
that his current disability rating did not reflect the degree 
of his impairment, and reported that he had constant pain and 
problems walking for any distance and using his right leg 
because of his service-connected low back condition.

II  Analysis

All evidence relevant to the veteran's claim, for an increase 
in a 40 percent rating for a low back disability, has been 
properly developed and no further assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000).

The veteran's service-connected low back condition includes 
degenerative joint disease (arthritis) of the lumbar spine.  
Degenerative arthritis is rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic code 5003.  Severe 
limitation of motion of the lumbar spine is rated 40 percent.  
38 C.F.R. 4.71a, Code 5292.  This is the maximum rating under 
this code.

Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief warrants a 40 percent evaluation.  A 
60 percent rating is the maximum rating for intervertebral 
disc syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

A 40 percent rating is warranted for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.  This is the maximum rating under this code.

As shown by the last VA examination in 1999, the veteran's 
service-connected low back disorder is manifested by 
limitation of forward flexion of the spine to 60 degrees and 
extension to 25 degrees with complaints of pain with all 
motions.  The effects of pain on motion do not permit a 
higher rating, as the veteran's 40 percent rating is the 
maximum rating under the limitation-of-motion code.  Johnston 
v. Brown, 10 Vet.App. 80 (1997).  As noted, the veteran's 40 
percent rating is also the maximum rating permitted under the 
code for lumbosacral strain.

A rating higher than 40 percent is possible under the 
diagnostic code for intervertebral disc syndrome; this code 
provides for a higher rating of 60 percent when a veteran has 
pronounced intervertebral disc syndrome.  However recent 
medical records, including VA examinations in 1998 and 1999, 
show neither a diagnosis nor findings of intervertebral disc 
syndrome, let alone pronounced intervertebral disc which is 
required for a higher rating.  The recent medical records are 
negative for radiculopathy or other signs typical of 
intervertebral disc syndrome.  In the absence of pronounced 
intervertebral disc syndrome, a rating higher than 40 percent 
is not in order for the veteran's low back disability.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for his low back condition.  Thus 
the benefit-of-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased rating for a low back disability is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

